Exhibit 10.2

 

MERCHANTS BANCORP

2017 EQUITY INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AWARD TERMS

 

The Participant specified below has been granted this Incentive Stock Option
(the “Option”) by Merchants Bancorp, an Indiana corporation (the “Company”),
under the terms of the Merchants Bancorp 2017 Equity Incentive Plan (the
“Plan”).  The Option shall be subject to the Plan as well as the following terms
and conditions (the “Award Agreement”):

 

Section 1.                                          Award.  In accordance with
the Plan, the Company hereby grants this Option for the number of Covered Shares
set forth in Section 2 to the Participant, subject to the Award Agreement.

 

Section 2.                                          Terms of Option Award.  The
following words and phrases relating to the grant of the Option shall have the
following meanings:

 

(a)                                           The “Participant” is
[               ].

 

(b)                                           The “Grant Date” is
[               ].

 

(c)                                            The number of “Covered Shares” is
[               ] shares of the Company’s common stock (the “Stock”).

 

(d)                                           The “Exercise Price” is
[$               ] per Covered Share.

 

Except where the context clearly implies to the contrary, any capitalized term
in this Award Agreement shall have the meaning ascribed to that term under the
Plan.

 

Section 3.                                          Incentive Stock Option.  The
Option is intended to constitute an “incentive stock option” as that term is
used in Code Section 422.  To the extent that the aggregate fair market value
(determined at the time of grant) of shares of Stock with respect to which
incentive stock options are exercisable for the first time by the Participant
during any calendar year under all plans of the Company and its Subsidiaries
exceeds $100,000, the options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
non-qualified stock options.  It should be understood that there is no assurance
that the Option will, in fact, be treated as an incentive stock option.

 

Section 4.                                          Vesting.  Subject to the
limitations of the Award Agreement and the requirement that each award under the
Plan have a minimum vesting period of at least one year, each installment of
Covered Shares of the Option (“Installment”) shall become vested and exercisable
on and after the “Vesting Date” for such Installment as described in the
following schedule (but only if the Participant’s Termination of Service has not
occurred before the Vesting Date):

 

--------------------------------------------------------------------------------


 

Installment

 

Vesting Date Applicable to Installment

 

 

 

 

 

 

 

 

 

 

The Option may be exercised on or after a Termination of Service only as to that
portion of Covered Shares for which it was exercisable immediately prior to the
Termination of Service, or became exercisable on the date of the Termination of
Service.

 

Notwithstanding the foregoing provisions of this Section 4, subject to any
applicable forfeiture or expiration provision of the Plan or this Award
Agreement, the Option shall become fully and immediately vested upon a Change in
Control, but only if (i) the Plan and this Award Agreement are not the
obligations of the entity—whether the Company, a successor thereto or an
assignee thereof—that conducts following a Change in Control substantially all
of the business conducted by the Company and its Subsidiaries immediately prior
to such Change in Control, or (ii) the Plan and this Award Agreement are the
obligations of the entity—whether the Company, a successor thereto or an
assignee thereof—that conducts following a Change in Control substantially all
of the business conducted by the Company and its Subsidiaries immediately prior
to such Change in Control and the Participant incurs a Termination of Service
without Cause following such Change in Control.

 

Section 5.                                          Expiration.  The Option
shall not be exercisable after the Company’s close of business on the last
business day that occurs prior to the Expiration Date.  The “Expiration Date”
shall be the earliest to occur of:

 

(a)                                           the ten-year anniversary of the
Grant Date;

 

(b)                                           the date upon which a Termination
of Service occurs, if the Participant’s employment with, or service to, the
Company or any Subsidiary is terminated for Cause; or

 

(c)                                            the six-month anniversary of the
date upon which a Termination of Service occurs, if the Participant’s employment
with, or service to, the Company or any Subsidiary is terminated for any reason
other than Cause (provided that the Option shall cease to constitute an
“incentive stock option” on the three-month anniversary of such termination).

 

Section 6.                                          Option Exercise.

 

(a)                                           Method of Exercise.  Subject to
the Award Agreement and the Plan, the Option may be exercised in whole or in
part by filing an exercise notice with the Secretary of the Company (or other
party established by the Committee) at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date.  The notice requirement may only be satisfied by the method
prescribed by the Committee; provided, however, the Committee shall retain the
right to limit or expand the method of exercise to any one or more methods with
respect to any individual Participant or group or class of Participants.  Such
notice shall specify the number of Covered Shares which the Participant

 

2

--------------------------------------------------------------------------------


 

elects to purchase, and shall be accompanied by payment of the Exercise Price
for such Covered Shares indicated by the Participant’s election.

 

(b)                                 Payment of Exercise Price.  Payment may be
by cash or, subject to limitations imposed by applicable law, by such means as
the Committee from time to time may permit, including, (i) by tendering, either
actually or by attestation, Stock acceptable to the Committee, valued at Fair
Market Value on the date of exercise; (ii) by irrevocably authorizing a third
party, acceptable to the Committee, to sell Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and to remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price;
(iii) by personal, certified or cashiers’ check; (iv) by payment through a net
exercise such that, without the payment of any funds, the Participant may
exercise the Option and receive the net number of Covered Shares equal to
(1) the number of Covered Shares as to which the Option is being exercised,
multiplied by (2) a fraction, the numerator of which is the Fair Market Value
per Covered Share (on such date as is determined by the Company) less the
Exercise Price per Covered Share, and the denominator of which is such Fair
Market Value per Covered Share (the number of net Covered Shares to be received
shall be rounded down to the nearest whole number of Covered Shares); (v) by
other property deemed acceptable by the Committee;  or (vi) any combination of
the above. If payment is made pursuant to clauses (i) or (ii) above, the
Participant’s election must be made on or prior to the date of exercise of the
Option and must be irrevocable.  The Option shall not be exercisable if and to
the extent the Company determines that such exercise would violate applicable
state or federal securities laws or the rules and regulations of any securities
exchange on which the Stock is traded and shall not be exercisable during any
blackout period established by the Company from time to time.

 

Section 7.                                          Delivery of Shares. 
Delivery of Stock or other amounts under this Award Agreement and the Plan shall
be subject to the following:

 

(a)                                           Compliance with Applicable Laws.
 Notwithstanding any other provision of this Award Agreement or the Plan, the
Company shall have no obligation to deliver any Stock or make any other
distribution of benefits under this Award Agreement or the Plan unless such
delivery or distribution complies with all applicable laws (including, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

(b)                                           Certificates.  To the extent that
this Award Agreement and the Plan provide for the issuance of Stock, the
issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the applicable rules of any stock exchange.

 

Section 8.                                          Withholding.  The exercise
of the Option, and the Company’s obligation to issue shares upon exercise, is
subject to withholding of all applicable taxes.  Except as may otherwise be
provided by the Committee from time-to-time, such withholding obligations may be
satisfied:  (i) through cash payment by the Participant; (ii) through the
surrender of shares of Stock which the Participant already owns; or
(iii) through the surrender of shares of Stock to which the Participant is
otherwise entitled under the Plan; provided, however, that except as otherwise
specifically provided by the Committee, such shares under clause (iii) may not
be used to satisfy more than the Company’s minimum statutory withholding
obligation.

 

3

--------------------------------------------------------------------------------


 

Section 9.                                          Transferability.  The
Option, or a portion thereof, may be transferable or assignable: (i) by will or
the laws of descent and distribution; or (ii) pursuant to a qualified domestic
relations order, as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended.  Except as provided in the preceding
sentence, the Option may not be assigned, transferred, pledged or hypothecated
by the Participant in any way whether by operation of law or otherwise, and
shall not be subject to execution, attachment or similar process.  Any attempt
at assignment, transfer, pledge or hypothecation, or other disposition of this
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon this option, shall be null and void and without effect.

 

Section 10.                                   Heirs and Successors.  The Award
Agreement shall be binding upon, and inure to the benefit of, the Company and
its successors and assigns, and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company’s assets and business.  If any rights of the Participant or benefits
distributable to the Participant under this Award Agreement have not been
exercised or distributed, respectively, at the time of the Participant’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Award Agreement and the Plan.  The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee on the Beneficiary Designation
Form, or such other form as the Committee may require.  The Beneficiary
Designation Form may be amended or revoked from time to time by the
Participant.  If a deceased Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant.  If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under this Award
Agreement or before the complete distribution of benefits to the Designated
Beneficiary under this Award Agreement, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

Section 11.                                   Administration.  The authority to
manage and control the operation and administration of the Award Agreement and
the Plan shall be vested in the Committee, and the Committee shall have all
powers with respect to the Award Agreement as it has with respect to the Plan.
Any interpretation of the Award Agreement or the Plan by the Committee and any
decision made by it with respect to the Award Agreement or the Plan are final
and binding on all persons.

 

Section 12.                                   Plan Governs.  Notwithstanding
anything in the Award Agreement to the contrary, the Award Agreement shall be
subject to the terms of the Plan, a copy of which may be obtained by the
Participant from the office of the Secretary of the Company; and the Award
Agreement are subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the
Plan. Notwithstanding anything

 

4

--------------------------------------------------------------------------------


 

in this Award Agreement to the contrary, in the event of any discrepancies
between the corporate records and this Award Agreement, the corporate records
shall control.

 

Section 13.                                   Not An Employment Contract.  The
Option will not confer on the Participant any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

 

Section 14.                                   No Rights As Shareholder.  The
Participant shall not have any rights of a shareholder with respect to the
Covered Shares, until the Stock has been duly issued following exercise of the
Option as provided herein.

 

Section 15.                                   Amendment.  The Award Agreement
may be amended in accordance with the provisions of the Plan, and may otherwise
be amended by written agreement of the Participant and the Company without the
consent of any other person.

 

Section 16.                                   Governing Law.  This Award
Agreement, the Plan, and all actions taken in connection herewith shall be
governed by and construed in accordance with the laws of the State of Indiana
without reference to principles of conflict of laws, except as superseded by
applicable federal law.

 

Section 17.                                   Section 409A Amendment.  The
Committee reserves the right (including the right to delegate such right) to
unilaterally amend this Award Agreement without the consent of the Participant
in order to maintain an exclusion from the application of, or to maintain
compliance with, Code Section 409A.  Participant’s acceptance of this Award
Agreement constitutes acknowledgement and consent to such rights of the
Committee.

 

(Signature Page to Follow)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
acknowledges acceptance of the terms and conditions of this Award Agreement.

 

 

MERCHANTS BANCORP

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

[         ]

 

 

 

 

Date:

 

 

6

--------------------------------------------------------------------------------